Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 16-38 in the reply filed on 12 Dec 2021 is acknowledged. 

Claim Objections
Claims 30-31 objected to because of the following informalities:  For claims 30 and 31, a typo of the “bock” appears it should read “block”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-21, 23-26, 28-31, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Coban (US 2012/0163456) in view of Ko (US 2020/0275124). 
For claim 1, Coban discloses a decoder for block-based decoding of a picture from a data stream ([0003]), 
	configured to partition a predetermined block of the picture into partitions ([0043] information communicated over channel 16 may include syntax information defined by video encoder 20, which is also used by video decoder 30, that includes syntax elements that describe characteristics and/or processing of blocks of video data (e.g., macroblocks, or coding units).  ([0047] e.g. According to the ITU-T H.264 standard, a video block may correspond to a macroblock or a partition of a macroblock. According to other standards, e.g., HEVC described in greater detail below, a video block may blocks, which may be arranged into partitions, also referred to as sub-blocks.)); 
	sequentially reconstruct the partitions of the predetermined block according to a predetermined partition order which sequentially traverses the partitions by ([0130] decode information that identifies a scanning order associated with the block, i.e., scanning order information for the block.), 
for a current partition and before proceeding with a subsequent partition ([0185] e.g. subsequently coded blocks),
	derive a predictor for the current partition [0057] Following intra-predictive or inter-predictive encoding to produce predictive data) by filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on an intra-coding mode decoded from the data stream ([0095] intra-prediction involves predicting a current block relative to neighboring, previously coded blocks); 
	reconstruct the current partition by correcting the predictor using a prediction residual signaled in the data steam ([0095] provide the resulting intra- or inter-coded block to summer 50 to generate residual block data and to summer 62 to reconstruct the encoded block), 
	wherein the decoder is configured to perform the partitioning along a predetermined dimension so that the partitions are as wide as the predetermined block perpendicular to predetermined dimension ([0155] block 400 has a size of 2N.times.2N, wherein N equals to two), and 
	While Coban discloses to select a width of the partitions, measured along the predetermined dimension, out of at least two different width settings ([0171] block 600 is recursively partitioned, or split, into smaller blocks, including blocks 602-608 also shown in FIG. 6A, as previously described with reference to FIG. 1. Assume, for example, that block 602 has a size of 32.times.32, block 604 has a size of 16.times.16, block 606 has a size of 8.times.8, and block 608 has a size of 4.times.4.), Coban does not disclose to select a width of the partitions, measured along the predetermined dimension, depending on the data stream out of at least two different width settings .
	Ko teaches to select a width of the partitions, measured along the predetermined dimension, depending on the data stream out of at least two different width settings ([0105] A coding parameter may 
For claim 2, Coban discloses a decoder of claim 1, configured to perform the selection depending on the intra-coding mode ([0111]  In this example, the most probable scanning order for a particular block is determined based on an intra-prediction mode and a size associated with the block. Accordingly, each row of the two-dimensional array corresponds to a size associated with a block of video data, and each column of the array corresponds to an intra-prediction mode associated with the block.). 
For claim 3, Coban discloses a decoder of claim 1, configured to perform the selection by selecting the number of partitions the predetermined block is partitioned into depending on the size of the predetermined block ([0171] Assume further that block 600 is recursively partitioned, or split, into smaller blocks, including blocks 602-608 also shown in FIG. 6A, as previously described with reference to FIG. 1. Assume, for example, that block 602 has a size of 32.times.32, block 604 has a size of 16.times.16, block 606 has a size of 8.times.8, and block 608 has a size of 4.times.4. In other examples, block 600 may be partitioned into more or fewer smaller blocks than blocks 602-608. In still other examples, block 600 and any partitions thereof may have different sizes than the sizes of blocks 600-608.). 
For claim 4, Coban discloses a decoder of claim 1, configured to perform the selection by selecting the number of partitions the predetermined block is partitioned into depending on the size of the predetermined block so that for small block sizes, the number of partitions is two ([0171]  Assume further that block 600 is recursively partitioned, or split, into smaller blocks, including blocks 602-608 also shown split into four sub-CUs, the node in the quadtree corresponding to the split CU includes four child nodes, each of which corresponds to one of the sub-CUs.
For claim 5, Coban discloses a decoder of claim 1, configured to perform the selection depending on an index in the data stream for the predetermined block indexing on of the at least two different width settings ([0079] To determine the most probable scanning order for the block, video encoder 20 and/or video decoder 30 may be configured to determine a most probable scanning order for the block based on a prediction mode and a size associated with the block, as described in greater detail below with reference to FIGS. 6A-6B.). 
For claim 16, Coban discloses a decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain and re-transform same into spatial domain for usage in correcting the predictor (0127] Inverse quantization unit 58 and inverse transform module 60 apply inverse quantization and inverse transformation, respectively, to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block.). 
For claim 17, Coban discloses a decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain on a partition by partition basis (0127] Inverse quantization unit 58 and inverse transform module 60 apply inverse quantization and inverse transformation, respectively, to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block.). 
For claim 18, Coban discloses a decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain by, for each partition, decode a coded partition flag from the data stream; if the coded partition flag is not set, set the prediction residual for the respective partition to zero, and if the coded partition flag is set, decode a transform of the prediction residual of the respective partition from the data stream ([0157] As shown in FIG. 4B, the significant coefficient flags of block 402 that are equal to "1" correspond to significant coefficients of block 400. zero, or non-significant coefficients of block 400.). 
For claim 19, Coban discloses a decoder of claim 18, configured to decode the coded partition flags for the partitions from the data stream sequentially and infer that the coded partition flag for a last partition in partition order is set, if all preceding coded partition flags are not set ([0166] It should also be noted that, as described above, if the last significant coefficient is located within a last block position according to the scanning order (e.g., the bottom right block position), the generated sequence may not include a last significant coefficient flag corresponding to the last block position, because the position may be inferred to contain the last significant coefficient for the block. Accordingly, in this example, the generated sequence may correspond to a value "000000000000000," wherein the last significant coefficient flag corresponding to the last block position is not included in the sequence, and is inferred to equal "1."). 
For claim 20, Coban discloses a decoder of claim 18, configured to decode the coded partition flag for a respective partition from the data stream by use of context-dependent entropy decoding using a context which depends on the coded partition flag decoded for a preceding partition preceding the respective partition in the predetermined partition order ([0181] For example, the at least one context may include one of the most probable scanning order, the prediction mode associated with the block, and the size associated with the block. The indication of the scanning order associated with the block may also comprise a single bin.). 
For claim 21, Coban discloses a decoder of claim 1, configured to decode the intra-coding mode by deriving a list of most probable intra-prediction modes which forms a proper subset of a set of intra-prediction modes supported by the decoder, decoding an most probable mode list pointer from the data stream which points into the list of most probable intra-prediction modes ([0178] For example, to determine the most probable scanning order for the block, video encoder 20 and/or video decoder 30 may determine a most probable scanning order for the block based on a prediction mode and a size associated with the block, as previously described with reference to FIGS. 6A-6B.). 
For claim 23, Coban discloses a decoder of claim 21, configured to derive the list of most probable intra-prediction modes in case of the predetermined block being an intra-predicted block of a most probable scanning order may also comprise one of a zig-zag scanning order, a horizontal scanning order, and a vertical scanning order.). 
For claim 24, Coban discloses a decoder of claim 21, configured to derive the list of most probable intra-prediction modes in case of the predetermined block being an intra-predicted block of a first type different than in case of the predetermined block being an intra-predicted block of a second type in that the decoder is configured to populate the list of most-probable intra-prediction modes by refraining from populating with, or preferring, in populating, angular modes of the set of intra-prediction modes over, DC and/or planar modes of the set of intra-prediction modes ([0172] As shown in FIG. 6B, blocks 610A-610I may each be coded using one of a variety of prediction modes. The different illustrations of FIG. 6B show different directional prediction modes, in which prediction data may be obtained or derived from neighboring pixel data according to the directional arrows shown in the different illustrations. Other intra-prediction modes, such as a DC mode, a planar mode, or other directional prediction modes, may also be used.). 
For claim 25, while Coban does not, Ko teaches a decoder of claim 21, configured to derive the list of most probable intra-prediction modes in case of the predetermined block being an intra-predicted block of a first type different than in case of the predetermined block being an intra-predicted block of a second type in that the decoder is configured to populate the list of most-probable intra-prediction modes by preferring, in populating, angular modes of the set of intra-prediction modes closer to a predetermined dimension at which the predetermined block is portioned into the partitions so that the partitions are as wide as the predetermined block than compared to angular modes of the set of intra-prediction modes farther away from the predetermined dimension ([0212] According to another embodiment of the present invention, when a current block is non-square block with a horizontal length longer than a vertical length, an intra-prediction mode of a left side neighbor block of the current block may be preferentially added to 
For claim 26, Coban discloses a decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain by, for each partition, decode a transform of the prediction residual of the respective partition from the data stream in units of sub-blocks into which the transform is partitioned by, for each sub-block, decode a coded sub-block flag from the data stream; if the coded sub-block flag is not set, infer that transform coefficients of the transform within the respective sub-block are zero, and if the coded sub-block flag is set, decode the transform coefficients of the transform within the respective sub-block from the data stream ([0063] The two-dimensional block of quantized transform coefficients may first be mapped into a one-dimensional array using the scanning order. For each coefficient in the array, following the scanning order, a one-bit significant coefficient flag (e.g., corresponding to syntax element "significant_coeff_flag") may be encoded. That is, each position in the array may be assigned a binary value, which may be set to "1" if the corresponding coefficient is significant, and set to "0" if it is non-significant (i.e., zero).). 
For claim 28, while Coban does not, Ko teaches a decoder of claim 1, wherein the decoder is configured to decode the prediction residual from the data stream in transform domain on a partition by partition basis and decode a transform of the prediction residual of a predetermined partition from the data stream by decoding a last position indication form the data stream indicating a last transform coefficient position of the transform along a predetermined scan order scanning transform coefficients of the one-dimensional transform; and decoding transform coefficients of the transform up to the last transform coefficient position along the predetermined scan order from the data stream and inferring that transform coefficients of the transform beyond the last transform coefficient position along the predetermined scan order are zero ([0235] Alternatively, a number of occurrence frequencies of an intra-prediction mode of a neighbor block may be accumulated in a unit of N blocks, and a number of frequencies of all intra-prediction mode may be initialized as zero before encoding/decoding the following N blocks after encoding/decoding the N blocks.). It would be obvious to combine the teachings of Ko with Coban for the reasons discussed under claim 1.
transform type, a transform size, information of whether or not a primary (first) transform is used, information of whether or not a secondary transform is used). It would be obvious to combine the teachings of Ko with Coban for the reasons discussed under claim 1.
For claim 30, while Coban does not, Ko teaches a decoder of claim 1, configured to decode a split mode flag for the predetermined block of the picture from the data stream; if the split mode flag is indicates a first split mode, perform the partitioning and the sequentially reconstructing; if the coded partition flag indicates a second split mode, reconstruct the predetermined block by spatial intra prediction in a manner depending on the intra-coding mode ([0105] A coding parameter may include information (flag, index, etc.) such as syntax element that is encoded in an encoder and signaled to a decoder, and information derived when performing encoding or decoding. The coding parameter may mean information required when encoding or decoding an image. For example, at least one value or a combination form of a unit/block size, unit/block depth, unit/block partition information, unit/block shape, unit/block partition structure). It would be obvious to combine the teachings of Ko with Coban for the reasons discussed under claim 1.
For claim 33, while Coban does not, Ko teaches a decoder of claim 1, configured to decode a partition dimension flag for the predetermined block of the picture from the data stream and set the partition dimension depending on the partition dimension flag to be horizontal or vertical  ([0105] a partition direction of a binary-tree form (horizontal direction or vertical direction). It would be obvious to combine the teachings of Ko with Coban for the reasons discussed under claim 1.
For claim 34, while Coban does not, Ko teaches a decoder of claim 33, configured to decode the partition dimension flag by use of context-dependent entropy decoding using a context which depends on the intra-coding mode ([0105-6] Herein, signaling the flag or index may mean that a corresponding flag or index is entropy encoded and included in a bitstream by an encoder, and may mean that the corresponding flag or index is entropy decoded from a bitstream by a decoder. [0103] context-adaptive context-adaptive binary arithmetic coding (CABAC), etc. For example, the entropy encoding unit 150 may perform entropy encoding by using a variable length coding/code (VLC) table. In addition, the entropy encoding unit 150 may deduce a binarization method of a target symbol and a probability model of a target symbol/bin, and perform arithmetic coding by using the deduced binarization method, and a context model.). It would be obvious to combine the teachings of Ko with Coban for the reasons discussed under claim 1.
For claim 35, Coban discloses the decoder of claim 33, configured to decode the partition dimension flag by use of context-dependent entropy decoding using one of three contexts comprising the intra-coding mode signaling a non-angular mode, the intra-coding mode signaling a horizontal mode, the intra-coding mode signaling a vertical mode ([0035]  In the examples described above, the at least one context may include one of the most probable scanning order, a prediction mode associated with the block, and a size associated with the block, which may result in probability estimates included within the context model being more accurate relative to probability estimates determined using other techniques). It would be obvious to combine the teachings of Ko with Coban for the reasons discussed under claim 1.
For claim 36, Coban discloses configured to set the predetermined partition order depending on the intra-coding mode ([0035]  In the examples described above, the at least one context may include one of the most probable scanning order, a prediction mode associated with the block, and a size associated with the block, which may result in probability estimates included within the context model being more accurate relative to probability estimates determined using other techniques). 
For claim 37, Coban discloses a decoder of claim 1, configured to, if the intra prediction mode is an angular mode, in filling the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode, subject the already reconstructed samples to a filter which depends on the angular mode, without pre-filtering ([0093]  A deblocking filter (not shown in FIG. 2) may also be included to filter block boundaries to remove blockiness artifacts from reconstructed video. If desired, the deblocking filter would typically filter the output of summer 62.). 
inter-coding modes, based on coding results (e.g., resulting coding rate and level of distortion), and based on a frame or slice type for the frame or slice including the given received block being coded, and provide the resulting intra- or inter-coded block to summer 50 to generate residual block data and to summer 62 to reconstruct the encoded block for use in a reference frame or reference slice. )

Allowable Subject Matter
Claims 22, 27, 31, and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pang; Chao et al.	US 20150271515 A1	BLOCK VECTOR CODING FOR INTRA BLOCK COPY IN VIDEO CODING
BARTNIK; Christian et al.	US 20140210652 A1	ENTROPY CODING
Joshi; Rajan Laxman et al.	US 20130114730 A1	CODING SIGNIFICANT COEFFICIENT INFORMATION IN TRANSFORM SKIP MODE
Wang; Xianglin et al.	US 20130107970 A1	TRANSFORM UNIT PARTITIONING FOR CHROMA COMPONENTS IN VIDEO CODING
Guo; Liwei et al.	US 20130070848 A1	LINE BUFFER REDUCTION FOR SHORT DISTANCE INTRA-PREDICTION
Chien; Wei-Jung et al.	US 20120307894 A1	INTRA PREDICTION MODE CODING WITH DIRECTIONAL PARTITIONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485